 444DECISIONS OF NATIONALLABOR RELATIONS BOARDSUPERSERVICEMOTOR FREIGHTCO., INC.andDISTRICT 67, INTER-NATIONAL ASSOCIATION OF MACHINISTS,AFL,PETITIONER.COW,No. 5-RC-917.March 4,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John M. Dyer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Intervenor (Local 539, International Brotherhood of Team-sters, Chauffeurs,Warehousemen & Helpers of America, AFL) andthe Employer entered into a contract effective September 1, 1950,with an expiration date of August 31, 1951.The contract providedthat it should be automatically renewed for an additional year, unlesseither party gave proper notice at least 60 days before its expirationdate.After due notice by the Intervenor, the parties negotiated asto wage increases and on August 1, 1951, reached agreement.On thelatter date, the Employer and the Intervenor signed an informaldocument containing the new wage rates and further providing that"All other terms and conditions of the contract effective 9/1/50 to8/31/51 are to remain the same."The agreement of August 1, 1951,was ratified by the Intervenor's membership on August 5, 1951, andon August 13 and 14, 1951, representatives of the Intervenor and theEmployer signed a formal contract incorporating the terms agreedupon on August 1, 1951.On August 14, 1951, the Employer's terminal manager was advisedby a telegraphic message that the IAM was seeking to represent theemployees.The IAM's petition was filed on August 20, 1951.The Employer and the Intervenor contend that the agreement ofAugust 1, 1951, constitutes a bar to the present proceeding.The98 14LRB No. 75. PRIDEMANUFACTURING COMPANY445Petitioner urges, however, that it is not a bar because the parties didnot intend the agreement as a final one, because it was drafted andsigned in pencil, it was subsequently ratified by the membership, andthe parties deemed it necessary later to formalize the agreement.Wefind no merit in the Petitioner's contentions.On August 1, 1951,before the Petitioner's request for recognition, the Employer and theIntervenor executed a written agreement sufficiently comprehensiveto stabilize bargaining relations for the employees concerned.Thatthe parties, without further bargaining on any contract provisions,deemed it desirable to incorporate the August 1 agreement into a moreformal instrument, did ilot change the legal effect of the originalagreement.'Nor is it material that the membership later ratified theagreement, as such ratification by the terms of the contract was nota condition precedent to its validity and there is no evidence in therecord that the Intervenor's representative had no authority to makea final and binding agreement 2Accordingly, the contract executedon August 1, 1951, is a bar to a present determination of representa-tives and we shall therefore dismiss the petition.OrderITIS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.1 SeeThe Carborundum Company, 78NLRB 91 ;Bemis Bro. BagCo., 97 NLRB 1. ThePetitioner's further contention that the contract is not a bar tinder the Board's "prematureextension" doctrine has no merit, as this agreement was entered into during the auto-matic renewal period and before the Petitioner's representation claim.NorthwesternPublishing Company, 71NLRB 167.%Lewittes and Sons,96 NLRB 775, and cases cited therein.PRIDE MANUFACTURING COMPANYandUNITEDELECTRICAL,RADIO ANDMACHINEWORKERSOF AMERICA,PETITIONER.CaseNo. 6-RCi-954.March 4,1952Decision and OrderUpon a petition duly filed, a hearing was held before Emil E. Narick,hearing officer.The hearing officer's rulings made at the hearingare free from prejudical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].98 NLRB No. 72.